UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K xAnnual Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the fiscal year ended May 31, 2012 or oTransition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-8656 TSR, Inc. (Exact name of registrant as specified in its charter) Delaware 13-2635899 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 Oser Avenue, Hauppauge, NY11788 (Address of principal executive offices) Registrant’s telephone number:631-231-0333 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value, $0.01 per share The NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Exchange Act: None (Title of Class) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o YesxNo Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15 (d) of the Exchange Act.oYesxNo Page 1 Indicate by check mark whether the Registrant(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). xYeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, andwill not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” or “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller Reporting Company Indicate by check mark whether the Registrant is a shell Company (as defined in Rule 12b-2 of the Act).Yes oNo x The aggregate market value of voting and non-voting common equity held by non-affiliates of the Registrant based upon the closing price of $4.28 at November 30, 2011 was $4,519,000. The number of shares of the Registrant’s common stock outstanding as of July 31, 2012 was 1,980,062. Documents incorporated by Reference: The information required in Part III, Items 10, 11, 12, 13 and 14 is incorporated by reference to the Registrant’s Proxy Statement in connection with the 2012 Annual Meeting of Stockholders, which will be filed by the Registrant within 120 days after the close of its fiscal year. Page 2 TSR, Inc. Form 10-K For the Fiscal Year Ended May 31, 2012 Table of Contents Page No. Part I Item 1. Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. Mine Safety Disclosures 11 Part II Item 5. Market for Common Equity, Related Stockholder Matters And Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item 9A. Controls and Procedures 30 Item 9B. Other Information 30 Part III Item 10. Directors, Executive Officers and Corporate Governance 31 Item 11. Executive Compensation 31 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 Item 13. Certain Relationships and Related Transactions, and Director Independence 31 Item 14. Principal Accounting Fees and Services 31 Part IV. Item 15. Exhibits and Financial Statement Schedules 31 Signatures 32 Page 3 PART I Item 1.Business General TSR, Inc. (the “Company”) is primarily engaged in the business of providing contract computer programming services to its clients.The Company provides its clients with technical computer personnel to supplement their in-house information technology (“IT”) capabilities.The Company’s clients for its contract computer programming services consist primarily of Fortune 1000 companies with significant technology budgets.In the year ended May 31, 2012, the Company provided IT staffing services to approximately 72 clients. The Company was incorporated in Delaware in 1969.The Company’s executive offices are located at 400 Oser Avenue, Hauppauge, NY 11788, and its telephone number is (631) 231-0333.This annual report, and each of our other periodic and current reports, including any amendments, are available, free of charge, on our website, www.tsrconsulting.com, as soon as reasonably practicable after such material is electronically filed with, or furnished to, the Securities and Exchange Commission.The information contained on our website is not incorporated by reference into this annual report on Form 10-K and should not be considered part of this report. Contract Computer Programming Services STAFFING SERVICES The Company’s contract computer programming services involve the provision of technical staff to clients to meet the specialized requirements of their IT operations.The technical personnel provided by the Company generally supplement the in-house capabilities of the Company’s clients. The Company’s approach is to make available to its clients a broad range of technical personnel to meet their requirements rather than focusing on specific specialized areas.The Company has staffing capabilities in the areas of mainframe and mid-range computer operations, personal computers and client-server support, internet and e-commerce operations, voice and data communications (including local and wide area networks) and help desk support.The Company’s services provide clients with flexibility in staffing their day–to-day operations, as well as special projects, on a short-term or long-term basis. The Company provides technical employees for projects, which usually range from three months to one year.Generally, clients may terminate projects at any time.Staffing services are provided at the client’s facility and are billed primarily on an hourly basis based on the actual hours worked by technical personnel provided by the Company and with reimbursement for out-of-pocket expenses.The Company pays its technical personnel on a semi-monthly basis and invoices its clients, not less frequently than monthly. The Company’s success is dependent upon, among other things, its ability to attract and retain qualified professional computer personnel.The Company believes that there is significant competition for software professionals with the skills and experience necessary to perform the services offered by the Company.Although the Company generally has been successful in attracting employees with the skills needed to fulfill customer engagements, demand for qualified professionals conversant with certain technologies may outstrip supply as new and additional skills are required to keep pace with evolving computer technology or as competition for technical personnel increase.Increasing demand for qualified personnel could also result in increased expenses to hire and retain qualified technical personnel and could adversely affect the Company’s profit margins. In the past few years, an increasing number of companies are using or are considering using low cost offshore outsourcing centers, particularly in India, to perform technology related work and projects.This trend has contributed to the decline in domestic IT staffing revenue.There can be no assurance that this trend will not continue to adversely impact the Company’s IT staffing revenue. Page 4 OPERATIONS The Company provides contract computer programming services in the New York metropolitan area, New England, and the Mid-Atlantic region. The Company provides its services principally through offices located in New York, New York, Edison, New Jersey and Long Island, New York.The Company does not currently intend to open additional offices.Until recently, due to the continuing impact of the current economic environment, the Company did not hire additional account executives.The Company has hired additional technical recruiters to address increased requests by clients for submissions of qualified technical personnel for potential positions, although such submissions have not yet resulted in increased placements.During the past eighteen months, the Company established a program to hire and train recent college graduates to become technical recruiters. The initial costs associated with the hiring and training of such personnel have increased the costs of recruitment, although, over time, the Company believes this program will provide the Company with a larger pool of skilled technical recruiters at a lower cost than hiring experienced technical recruiters. The Company has also recently hired additional account executives in an effort to increase growth. As of May 31, 2012, the Company employed 20 persons who are responsible for recruiting technical personnel and 11 persons who are account executives.As of May 31, 2011 the Company had employed 17 technical personnel recruiters and 8 account executives. MARKETING AND CLIENTS The Company focuses its marketing efforts on large businesses and institutions with significant IT budgets and recurring staffing and software development needs.The Company provided services to approximately 72 clients during the year ended May 31, 2012 as compared to 71 in the prior fiscal year.The Company has historically derived a significant percentage of its total revenue from a relatively small number of clients.In the fiscal year ended May 31, 2012, the Company had two clients which each consisted of more than 10% of consolidated revenues. The largest of these was Beeline which provides vendor management services under an arrangement where the Company enters into a subcontract with Beeline and Beeline directly contracts with three of the Company’s end clients. Beeline, constituted 13.9% of consolidated revenue for the year ended May 31, 2012 for all three end clients combined, of which Bristol Myers Squibb constituted 10.1% alone.Additionally, Credit Suisse accounted for 10.7% consolidated revenue for the fiscal year ended May 31, 2012.Additionally, the Company’s top ten clients (including end clients of vendor management companies) accounted for 73% of consolidated revenue in fiscal 2012 and 87% in fiscal 2011.While continuing its efforts to expand further its client base, the Company’s marketing efforts are focused primarily on increasing business from its existing accounts. Approximately 26% of the Company’s end clients are in the financial services business. Conditions in financial services have affected the net effective rates that the Company charges to certain of the Company’s end clients in this industry, which has negatively affected the Company’s gross profit margins. Many of the Company’s major customers have retained a third party to provide vendor management services and centralize the consultant hiring process.Under this system, the third party retains the Company to provide contract computer programming services, the Company bills the third party and the third party bills the ultimate customer.This process has weakened the relationships the Company has built with its client contacts, the project managers, who the Company would normally work directly with to place consultants.Instead, the Company is required to interface with the vendor management provider, making it more difficult to maintain its relationships with its customers and preserve and expand its business.These changes have also reduced the Company’s profit margins because the vendor management company is retained for the purpose of keeping costs down for the end client and receives a processing fee which is deducted from the payment to the Company. In accordance with industry practice, most of the Company’s contracts for contract computer programming services are terminable by either the client or the Company on short notice.The Company does not believe that backlog is material to its business. PROFESSIONAL STAFF AND RECRUITMENT In addition to using internet based job boards such as Dice, Monster and E-financial, the Company maintains a database of technical personnel with a wide range of skills.The Company uses a sophisticated proprietary computer system to match potential employee’s skills and experience with client requirements.The Company periodically contacts personnel within its database to update their availability, skills, employment interests and other matters and continually updates its database.This database is made available to the account executives and recruiters at each of the Company’s offices. The Company employs technical personnel primarily on an hourly basis, as required in order to meet the staffing requirements under particular contracts or for particular projects.The Company recruits technical personnel by posting jobs on the Internet, publishing advertisements in local newspapers and attending job fairs on a periodic basis.The Company devotes significant resources to recruiting technical personnel, maintaining 20 recruiters based in the U.S. and contracting Page 5 with an India based company for 5 recruiters in India to help locate U.S. based technical consultants.Potential applicants are generally interviewed and tested by the Company’s recruiting personnel, by third parties that have the required technical backgrounds to review the qualifications of the applicants, or by on-line testing services.In some cases, instead of employing technical personnel directly, the Company uses subcontractors who employ the technical personnel who are provided to the Company’s customers. Competition The technical staffing industry is highly competitive and fragmented and has low barriers to entry.The Company competes for potential clients with providers of outsourcing services, systems integrators, computer systems consultants, other providers of technical staffing services and, to a lesser extent, temporary personnel agencies.Many of the Company’s competitors are significantly larger and have greater financial resources than the Company.The Company believes that the principal competitive factors in obtaining and retaining clients are accurate assessment of clients’ requirements, timely assignment of technical employees with appropriate skills and the price of services.The principal competitive factors in attracting qualified technical personnel are compensation, availability, quality and variety of projects and schedule flexibility.The Company believes that many of the technical personnel included in its database may also be pursuing other employment opportunities.Therefore, the Company believes that its responsiveness to the needs of technical personnel is an important factor in the Company’s ability to fill projects.Although the Company believes it competes favorably with respect to these factors, it expects competition to increase and there can be no assurance that the Company will remain competitive. Intellectual Property Rights The Company relies primarily upon a combination of trade secret, nondisclosure and other contractual arrangements to protect its proprietary rights.The Company generally enters into confidentiality agreements with its employees, consultants, clients and potential clients and limits access to and distribution of its proprietary information.There can be no assurance that the steps taken by the Company in this regard will be adequate to deter misappropriation of its proprietary information or that the Company will be able to detect unauthorized use and take appropriate steps to enforce its intellectual property rights. Personnel As of May 31, 2012, the Company employs 195 people including its 3 executive officers.Of such employees 11 are engaged in sales, 20 are recruiters for programmers, 150 are technical and programming consultants, and 11 are in administrative and clerical functions. None of the Company’s employees belong to unions. Item 1A.Risk Factors Certain statements contained in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business”, including statements concerning the Company’s future prospects and the Company’s future cash flow requirements are forward looking statements, as defined in the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from those projections in the forward looking statements which statements involve risks and uncertainties, including but not limited to the factors set forth below. Dependence Upon Key Personnel. The Company is dependent on its Chairman of the Board, Chief Executive Officer and President, Joseph Hughes.The Company does not have an employment agreement with Mr. Joseph Hughes.The Company is also dependent on its Senior Vice President and President of TSR Consulting Services, Christopher Hughes. The Company has an employment agreement with Mr. Christopher Hughes which expires February 28, 2017. The Company is also dependent on certain of its account executives who are responsible for servicing its principal customers and attracting new customers.The Company does not have employment contracts with these persons. There can be no assurance that the Company will be able to retain its existing personnel or find and attract additional qualified employees.The loss of the service of any of these personnel could have a material adverse effect on the Company. Dependence on Significant Customers. In the fiscal year ended May 31, 2012, the Company’s two largest clients, Beeline and Credit Suisse accounted for 13.9% and 10.7% of the Company’s consolidated revenue, respectively.Beeline is a vendor management company through which the Company provides services to three end clients, of which Bristol Myers Squibb is the most significant. The Company’s ten Page 6 largest clients constituted 73% of consolidated revenue in fiscal 2012. Client contract terms vary depending on the nature of the engagement, and there can be no assurance that a client will renew a contract when it terminates.In addition, the Company’s contracts are generally cancelable by the client at any time on short notice, and clients may unilaterally reduce their use of the Company’s services under such contracts without penalty. Approximately 26% of the Company’s end clients are in the financial services business. Conditions in financial services have affected the net effective rates that the Company charges to certain of the Company’s end clients in this industry, which has negatively affected the Company’s gross profit margins.See “Rapidly Changing Industry” below. In addition, because of the amount of outstanding receivables that the Company may have with its larger clients at any one time, if a client, including a vendor management company which then contracts with the ultimate client, filed for bankruptcy protection, it could prevent the Company from collecting on the receivables and have an adverse effect on the Company’s results of operations. Competitive Market for Technical Personnel. The Company’s success is dependent upon its ability to attract and retain qualified computer professionals to provide as temporary personnel to its clients.Competition for the limited number of qualified professionals with a working knowledge of certain sophisticated computer languages, which the Company requires for its contract computer services business, is intense.The Company believes that there is a shortage of, and significant competition for, software professionals with the skills and experience necessary to perform the services offered by the Company. The Company’s ability to maintain and renew existing engagements and obtain new business in its contract computer programming business depends, in large part, on its ability to hire and retain technical personnel with the IT skills that keep pace with continuing changes in software evolution, industry standards and technologies, and client preferences.Although the Company generally has been successful in attracting employees with the skills needed to fulfill customer engagements, demand for qualified professionals conversant with certain technologies may outstrip supply as new and additional skills are required to keep pace with evolving computer technology or as competition for technical personnel increases.Increasing demand for qualified personnel could also result in increased expenses to hire and retain qualified technical personnel and could adversely affect the Company’s profit margins. Competitive Market for Account Executives and Technical Recruiters The Company faces a highly competitive market for the limited number of qualified personnel. Until recently, for several years during the current economic downturn, the Company had not been seeking to increase the number of account executives, although the Company has been hiring technical recruiters. The competitive market for such personnel could affect the Company’s ability to hire such personnel, and, if the Company is successful in hiring such personnel, there can be no assurance that such hiring will result in increased revenue. Rapidly Changing Industry The computer industry is characterized by rapidly changing technology and evolving industry standards.These include the overall increase in the sophistication and interdependency of computer technology and a focus by IT managers on cost-efficient solutions. There can be no assurance that these changes will not adversely affect demand for technical staffing services.Organizations may elect to perform such services in-house or outsource such functions to companies that do not utilize temporary staffing, such as that provided by the Company. Additionally, a number of companies have, in recent years, limited the number of vendors on their approved vendor lists, and are continuing to do so. In some cases this has required the Company to sub-contract with a company on the approved vendor list to provide services to customers.The staffing industry has also experienced margin erosion caused by this increased competition, and customers leveraging their buying power by consolidating the number of vendors with which they deal. In addition to these factors, there has been intense price competition in the area of IT staffing, pressure on billing rates and pressure by customers for discounts. The Company cannot predict at this time what long-term effect these changes will have on the Company’s business and results of operations. Page 7 Vendor Management Companies There have been changes in the industry which have affected the Company’s operating results.Many customers have retained third parties to provide vendor management services.The third party is then responsible for retaining companies to provide temporary IT personnel.This results in the Company contracting with such third parties and not directly with the ultimate customer.This change weakens the Company’s relationship with its customer, which makes it more difficult for the Company to maintain and expand its business.It also reduces the Company’s profit margins. In addition, the agreement with the vendor management companies are frequently structured as subcontracting agreements with the vendor management company entering into a services agreement directly with the end clients.As a result, in the event of a bankruptcy of a vendor management company, the Company’s ability to collect its outstanding receivables and continue to provide services could be adversely affected. Effect of Current Economic Uncertainties and Limited Growth in Company’s Business Demand for the Company’s IT staffing services has been and is significantly affected by the general economic environment.During periods of slowing economic activity, customers may reduce their IT projects and their demand for outside consultants.As a result, any significant economic downturn could have material adverse affect on the Company’s results of operations.As a result of the broad based economic downturn, the Company has experienced a decrease in the number of consultants on billing with customers. While customers’ IT spending during the 2012 fiscal year appears to have increased, any improvements have been slow and uncertain, with a decrease in profitability on placements, particularly those with financial services clients. The Company expects that economic conditions will continue to affect the number of consultants on billing with customers and the Company’s profitability. In addition to the impact of the economic uncertainties, the Company has not been successful in increasing its penetration with existing customers or expanding its customer base.There is no assurance that the Company will achieve growth in its sales at such time as the Company’s business is not affected by the current economic conditions. Effect of Increases in Payroll-related Costs The Company is required to pay a number of federal, state and local payroll and related costs, including unemployment insurance, workers’ compensation insurance, employers’ portion of Social Security and Medicare taxes, among others, for our employees, including those placed with clients. Significant increases in the effective rates of any payroll-related costs would likely have a material adverse effect on the Company. Recently, many of the states in which the Company conducts business have significantly increased their state unemployment tax rates in an effort to increase funding for unemployment benefits. Costs could also increase as a result of health care reforms and the imposition of penalties for failure to provide health insurance to temporary employees under the health care reform statute that was enacted and recently affirmed by the Supreme Court. The Company may not be able to increase the fees charged to its clients sufficient to cover these potential cost increases. Effect of Offshore Outsourcing The current trend of companies moving technology jobs and projects offshore has caused and could continue to cause revenue to decline.In the past few years, more companies are using or are considering using low cost offshore outsourcing centers, particularly in India and other eastern Asia countries, to perform technology related work and projects. This trend has contributed to the decline in domestic IT staffing revenue for the industry.There can be no assurance that this trend will not continue to adversely impact the Company’s IT staffing revenue. Effect of Immigration Restrictions The Company obtains many of its technical personnel by subcontracting with companies that utilize foreign nationals entering the U.S. on work visas, primarily under the H-1B visa classification. The H-1B visa classification enables U.S. employers to hire qualified foreign nationals in positions that require an education at least equal to a bachelor’s degree. U.S. Immigration laws and regulations are subject to legislative and administrative changes, as well as changes in the application of standards and enforcement. Current and future restrictions on the availability of such visas could restrain the Company’s ability to acquire the skilled professionals needed to meet our clients’ requirements, which could have a material adverse Page 8 effect on our business. The scope and impact of these changes on the staffing industry and the Company remains unclear, however a narrow interpretation and vigorous enforcement could adversely affect the ability of entities with which the Company subcontracts to utilize foreign nationals and/or renew existing foreign national consultants on assignment. There can be no assurance that the Company’s subcontractors will be able to keep or replace all foreign nationals currently on assignment, or continue to acquire foreign national talent at the same rates as in the past. Fluctuations in Quarterly Operating Results. The Company’s revenue and operating results are subject to significant variations from quarter to quarter.Revenue is subject to fluctuation based upon a number of factors, including the timing and number of client projects commenced and completed during the quarter, delays incurred in connection with projects, the growth rate of the market for contract computer programming services and general economic conditions.Unanticipated termination of a project or the decision by a client not to proceed to the next stage of a project anticipated by the Company could result in decreased revenue and lower utilization rates which could have a material adverse effect on the Company’s business, operating results and financial condition.Compensation levels can be impacted by a variety of factors, including competition for highly skilled employees and inflation.The Company’s operating results are also subject to fluctuation as a result of other factors. Competition. The technical staffing industry is highly competitive and fragmented and has low barriers to entry.The Company competes for potential clients with providers of outsourcing services, systems integrators, computer systems consultants, other providers of technical staffing services and, to a lesser extent, temporary personnel agencies.The Company competes for technical personnel with other providers of technical staffing services, systems integrators, providers of outsourcing services, computer systems consultants, clients and temporary personnel agencies.Many of the Company’s competitors are significantly larger and have greater financial resources than the Company.The Company believes that the principal competitive factors in obtaining and retaining clients are accurate assessment of clients’ requirements, timely assignment of technical employees with appropriate skills and the price of services.The principal competitive factors in attracting qualified technical personnel are compensation, availability, quality and variety of projects and schedule flexibility.The Company believes that many of the technical personnel included in its database may also be pursuing other employment opportunities.Therefore, the Company believes that its responsiveness to the needs of technical personnel is an important factor in the Company’s ability to fill projects.Although the Company believes it competes favorably with respect to these factors, it expects competition to increase, and there can be no assurance that the Company will remain competitive. Potential for Contract and Other Liability. The personnel provided by the Company to clients provide services involving key aspects of its clients’ software applications.A failure in providing these services could result in a claim for substantial damages against the Company, regardless of the Company’s responsibility for such failure.The Company attempts to limit, contractually, its liability for damages arising from negligence or omissions in rendering services, but it is not always successful in negotiating such limits.However, due to increased competition and the requirements of vendor management companies, the Company may be required to accept less favorable terms regarding limitations on liability, including assuming obligations to indemnify clients for damages sustained in connection with the provision of our services. There can be no assurance our contracts will include the desired limitations of liability or that the limitations of liability set forth in its contracts would be enforceable or would otherwise protect the Company from liability for damages. The Company’s contract computer programming services business involves assigning technical personnel to the workplace of the client, typically under the client’s supervision. Although the Company has little control over the client’s workplace, the Company may be exposed to claims of discrimination and harassment and other similar claims as a result of inappropriate actions allegedly taken against technical personnel by clients.As an employer, the Company is also exposed to other possible employment-related claims. The Company is exposed to liability with respect to actions taken by its technical personnel while on a project, such as damages caused by technical personnel, errors, and misuse of client proprietary information or theft of client property.To reduce such exposures, the Company maintains insurance policies and a fidelity bond covering general liability, worker’s compensation claims, errors and omissions and employee theft.In certain instances, the Company indemnifies its clients from the foregoing and claims have been made against the Company.Certain of these cost and liabilities are not covered by insurance.There can be no assurance that insurance coverage will continue to be available and at its current price or that it will be adequate to, or will, cover any such liability. Page 9 Intellectual Property Rights. The Company relies primarily upon a combination of trade secret, nondisclosure and other contractual agreements to protect its proprietary rights.The Company generally enters into confidentiality agreements with its employees, consultants, clients and potential clients and limits access to and distribution of its proprietary information.There can be no assurance that the steps taken by the Company in this regard will be adequate to deter misappropriation of its proprietary information or that the Company will be able to detect unauthorized use and take appropriate steps to enforce its intellectual property rights. Voting Power of Major Shareholder Joseph F. Hughes and members of his family own Common Stock, representing approximately 46% of the Company’s voting power as of July 31, 2012.As such, Joseph Hughes has significant voting power on all matters submitted to a vote of the Company’s common shareholders. Certain Anti-Takeover Provisions May Inhibit a Change of Control In addition to the significant ownership of Common Stock by Joseph F. Hughes, certain provisions of the Company’s charter and by-laws may have the effect of discouraging a third party from making an acquisition proposal for the Company and may thereby inhibit a change in control of the Company under circumstances that could give the holders of Common Stock the opportunity to realize a premium over the then-prevailing market prices.Such provisions include a classified Board of Directors, advance notice requirements for nomination of directors and certain shareholder proposals set forth in the Company’s Certificate of Incorporation and by-laws. New Classes and Series of Stock The Company’s charter authorizes the Board of Directors to create new classes and series of preferred stock and to establish the preferences and rights of any such classes and series without further action of the shareholders.The issuance of additional classes and series of Capital Stock may have the effect of delaying, deferring or preventing a change in control of the Company. The Company’s stock price could be extremely volatile and, as a result, investors may not be able to resell their shares at or above the price they paid for them. Among the factors that could affect the Company’s stock price are: - limited float and a low average daily trading volume; - industry trends and the performance of the Company’s customers; - fluctuations in the Company’s results of operations; - litigation; and - general market conditions. The stock market has and may in the future experience extreme volatility that has often been unrelated to the operating performance of particular companies.These broad market fluctuations may adversely affect the market price of the Company’s common stock. Item 1B. Unresolved Staff Comments None Page 10 Item 2. Properties. The Company leases 8,000 square feet of space in Hauppauge, New York for a term expiring November 30, 2015, with annual rentals of approximately $65,000.This space is used as executive and administrative offices for the Company and the Company’s operating subsidiary.The Company also leases sales and technical recruiting offices in New York City (lease expires July, 2017) and Edison, New Jersey (lease expires August, 2013), with aggregate monthly rentals of approximately $25,000. The Company believes the present locations are adequate for its current needs as well as for the future expansion of its existing business. Item 3. Legal Proceedings. There are no material legal proceedings. Item 4. Mine Safety Disclosures None PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The Company’s shares of Common Stock now trade on the NASDAQ Capital Market under the symbol TSRI. Previously, until December 2009, the shares traded on the NASDAQ Global Market.The following are the high and low sales prices for each quarter during the fiscal years ended May 31, 2012 and 2011: JUNE 1, 2011 – MAY 31, 2012 1ST QUARTER 2ND QUARTER 3RD QUARTER 4TH QUARTER High Sales Price. $ Low Sales Price . JUNE 1, 2010 – MAY 31, 2011 1ST QUARTER 2ND QUARTER 3RD QUARTER 4TH QUARTER High Sales Price. $ Low Sales Price . There were 104 holders of record of the Company’s Common Stock as of July 31, 2012.Additionally, the Company estimates that there were approximately 1,600 beneficial holders as of that date.All sales prices have been adjusted for the 1:2 reverse stock split affected November 29, 2010. The Company is currently not paying a dividend and does not intend to do so for the foreseeable future. Securities authorized for issuance under equity compensation plans. The 1997 Employee Stock Option Plan, the Company’s lone equity compensation plan, expired on April 30, 2007. Page 11 Item 6.Selected Financial Data (Amounts in Thousands, Except Per Share Data) Years Ended May 31, May 31, May 31, May 31, May 31, Revenue, Net $ Income (Loss) From Operations (2 ) Net Income (Loss) Attributable to TSR, Inc. ) Basic Net Income (Loss) Per TSR, Inc. Common Share ) Working Capital Total Assets Total TSR, Inc. Equity Book Value Per TSR, Inc. Common Share (Total TSR Equity Divided by Common Shares Outstanding) Cash Dividends Declared Per TSR, Inc. Common Share $ Note: All per share calculations have been adjusted for the 1:2 reverse stock split affected November 29, 2010. Page 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis should be read in conjunction with the Company’s consolidated financial statements and notes thereto presented elsewhere in this report. Results of Operations The following table sets forth for the periods indicated certain financial information derived from the Company’s consolidated statements of operations.There can be no assurance that historical trends in operating results will continue in the future: Year Ended May 31, (Dollar Amounts in Thousands) Amount % of Revenue Amount % of Revenue Revenue, Net $ % $ % Cost of Sales Gross Profit Selling, General and Administrative Expenses Income (Loss) from Operations (2 ) Other Income, Net 15 21 Income Before Income Taxes 13 Provision for Income Taxes 25 Consolidated Net Income (Loss) $ ) % $ % Revenue Revenue consists primarily of revenue from computer programming consulting services.Revenue for the fiscal year ended May 31, 2012 increased $5,873,000 or 14.9% from fiscal 2011.The average number of consultants on billing with customers increased from approximately 236 for the fiscal year ended May 31, 2011 to 264 for the fiscal year ended May 31, 2012. Beginning with the broad based economic downturn in 2008 and continuing for several years through fiscal 2010, the Company experienced a decrease in the number of consultants on billing with customers and reduced opportunities to place new consultants on billing with customers. Since fiscal 2011, there have been indications that there are improvements in the economy and that levels of business activity are increasing, resulting in an increase in opportunities to place consultants on billing with customers. Although customers’ IT spending may be increasing and consultants on billing with customers has increased, the Company is still experiencing the impact of the economic downturn, specifically in the gross profit generated from the placements of consultants on billing with customers, particularly with customers in the financial services industry. The Company believes that the economic outlook remains uncertain. Page 13 Cost of Sales Cost of sales increased by $5,599,000 or 17.4%, in fiscal 2012 from fiscal 2011.Cost of sales as a percentage of revenue increased to 83.5% in fiscal 2012 from 81.7% in fiscal 2011. The increase in cost of sales resulted primarily from an increased number of consultants on billing with customers. The increase in cost of sales as a percentage of revenue was primarily attributable to discount programs and rate reductions at a few of the Company’s major financial services customers. Selling, General and Administrative Expenses Selling, general and administrative expenses consist primarily of expenses relating to account executives, technical recruiters, facilities costs, management and corporate overhead.These expenses increased $758,000, or 11.3%, to $7,466,000 in fiscal 2012 from $6,708,000 in fiscal 2011.This increase was primarily attributable to an increase in the number of recruiting personnel and the initial costs of hiring and training such personnel. The Company has hired additional technical recruiters to address increased requests by clients for submission of technical personnel for potential positions, although such submissions have not yet resulted in a proportional increase in placements.During the past eighteen months, the Company established a program to hire and train recent college graduates to become technical recruiters. The initial costs associated with the hiring and training of such personnel have increased the costs of recruitment, although, over time, the Company believes this program will provide the Company with a larger pool of skilled technical recruiters at a lower cost than hiring experienced technical recruiters. The Company also hired additional account representatives in an effort to increase growth. Additionally, these expenses decreased, as a percentage of revenue, from 17.1% in the fiscal year ended May 31, 2011 to 16.5% in the fiscal year ended May 31, 2012. Other Income Fiscal 2012 other income resulted primarily from interest and dividend income of $12,000, which decreased by $8,000 from the level realized in 2011 due to lower rates of interest earned on the Company’s US Treasury securities, certificates of deposit and money market accounts. Income Taxes The effective income tax rate was 48.1% in fiscal 2011.The effective income tax rate for 2012 is not meaningful due to state minimum or alternative taxes exceeding taxable income. Consolidated Net Income (Loss) Consolidated net income decreased from $261,000 in fiscal 2011 to a loss of $12,000 in fiscal 2012.Consolidated net income decreased primarily due to higher cost of sales as a percentage of revenue.Also, recruiting expenses continue to increase due to increased client specifications, pricing and other competitive pressures. Selling expenses also increased as additional account executives were hired for the first time since the economic downturn. Page 14 Liquidity, Capital Resources and Changes in Financial Condition The Company expects that cash flow generated from operations together with its available cash and marketable securities will be sufficient to provide the Company with adequate resources to meet its liquidity requirements for the next 12 months. At May 31, 2012, the Company had working capital (total current assets in excess of total current liabilities) of $12,402,000 including cash and cash equivalents and certificates of deposit and marketable securities of $8,035,000 as compared to working capital of $12,388,000 including cash and cash equivalents and certificates of deposit and marketable securities of $7,662,000 at May 31, 2011. Net cash flow of $359,000 was provided by operations during fiscal 2012 as compared to $826,000 of net cash flow used in operations in fiscal 2011.The cash provided by operations for fiscal 2012 primarily resulted from a decrease in accounts receivable of $193,000 in addition to an increase in accounts and other payables and accrued expenses and other liabilities of $284,000.The cash used in operations for fiscal 2011 primarily resulted from an increase in accounts receivable of $2,414,000 which was mitigated to some extent by an increase in accounts and other payables and accrued expenses and other current liabilities of$1,186,000. Net cash provided by investing activities amounted to $2,734,000 for fiscal 2012, compared to $265,000 in net cash used in investing activities in fiscal 2011.The change in net cash from investing activities between fiscal 2012 and 2011 primarily resulted from maturities of US Treasury securities and certificates of deposit. Net cash used in financing activities of $224,000 during the fiscal year ended May 31, 2012 resulted from purchases of treasury stock of $153,000 and distributions of $71,000 to the holder of the noncontrolling interest in the Company’s subsidiary, Logixtech Solutions LLC. Net cash used in financing activities of $75,000 during the fiscal year ended May 31, 2011 resulted from purchases of treasury stock of $26,000 and distributions of $49,000 to the noncontrolling interest. The Company’s capital resource commitments at May 31, 2012 consisted of lease obligations on its branch and corporate facilities. The Company intends to finance these lease commitments from cash flow provided by operations, available cash and short-term marketable securities. The Company’s cash and marketable securities were sufficient to enable it to meet its liquidity requirements during fiscal 2012. Page 15 Impact of New Accounting Standards The Company is not aware of any new accounting pronouncements that would have a material impact on its consolidated financial statements. Critical Accounting Policies The SEC defines “critical accounting policies” as those that require the application of management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain and may change in subsequent periods. The Company’s significant accounting policies are described in Note 1 to its consolidated financial statements, contained elsewhere in this report.The Company believes that the following accounting policies require the application of management’s most difficult, subjective or complex judgments: Estimating Allowances for Doubtful Accounts Receivable We perform ongoing credit evaluations of our customers and adjust credit limits based upon payment history and the customer’s current credit worthiness, as determined by our review of their current credit information.We continuously monitor collections and payments from our customers and maintain a provision for estimated credit losses based on our historical experience, customer types, credit worthiness, economic trends and any specific customer collection issues that we have identified.While such credit losses have historically been within our expectations and the provisions established, we cannot guarantee that we will continue to experience the same credit loss rates that we have in the past. A significant change in the liquidity or financial position of any of our significant customers, or in their willingness to pay, could have a material adverse effect on the collectibility of our accounts receivable and our future operating results. Valuation of Marketable Securities The Company classifies its marketable securities at acquisition as either (i) held-to-maturity, (ii) trading or (iii) available-for-sale.Based upon the Company’s intent and ability to hold its US Treasury securities to maturity (which maturities range up to 24 months), such securities have been classified as held-to-maturity and are carried at amortized cost, which approximates fair value.The Company’s equity securities are classified as trading securities, which are carried at fair value, as determined by quoted market price, which is Level 1 input, as established by the fair value hierarchy. The related unrealized gains and losses are included in earnings. Valuation of Deferred Tax Assets We regularly evaluate our ability to recover the reported amount of our deferred income tax assets considering several factors, including our estimate of the likelihood of the Company generating sufficient taxable income in future years during the period over which temporary differences reverse.Presently, the Company believes that it is more likely than not that it will realize the benefits of its deferred tax assets based primarily on the Company’s history of and projections for taxable income in the future.In the event that actual results differ from our estimates or we adjust these estimates in future periods, we may need to establish a valuation allowance against a portion or all of our deferred tax assets, which could materially impact our financial position or results of operations. Item 7A. Quantitative and Qualitative Disclosures About Market Risk Not Required Page 16 Item 8.Financial Statements and Supplementary Data Index to Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm 18 Consolidated Financial Statements: Consolidated Balance Sheets as of May 31, 2012 and 2011 19 Consolidated Statements of Operations for the years ended May 31, 2012 and 2011 21 Consolidated Statements of Equity for the years ended May 31, 2012 and 2011 22 Consolidated Statements of Cash Flows for the years ended May 31, 2012 and 2011 23 Notes to Consolidated Financial Statements 24 Page 17 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders TSR, Inc. Hauppauge, New York We have audited the accompanying consolidated balance sheets of TSR, Inc. and Subsidiaries as of May 31, 2012 and 2011, and the related consolidated statements of operations, equity and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis of our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of TSR, Inc. and Subsidiaries as of May 31, 2012 and 2011, and their results of operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ J.H. Cohn LLP Jericho, New York August 6, 2012 Page 18 TSR, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS May 31, 2012 and 2011 ASSETS Current Assets: Cash and cash equivalents $ $ Certificates of deposit and marketable securities Accounts receivable: Trade, net of allowance for doubtful accounts of $193,000 in 2012 and 2011 Other 2,742 4,981 Prepaid expenses Prepaid and recoverable income taxes Deferred income taxes 86,000 86,000 Total Current Assets 17,047,092 16,774,318 Equipment and leasehold improvements, at cost: Equipment Furniture and fixtures Automobiles Leasehold improvements 60,058 60,058 Less accumulated depreciation and amortization 244,268 274,890 Certificates of deposit and marketable securities — Other assets Deferred income taxes 47,000 51,000 Total Assets $ 17,164,564 $ 17,141,220 See accompanying notes to consolidated financial statements. (Continued) Page 19 TSR, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS May 31, 2012 and 2011 LIABILITIES AND EQUITY Current Liabilities: Accounts and other payables $ $ Accrued expenses and other current liabilities: Salaries, wages and commissions Other 48,932 85,346 Advances from customers 1,482,652 1,507,439 Total Current Liabilities 4,645,272 4,386,026 Commitments and Contingencies Equity: Preferred stock, $1.00 par value, authorized 500,000 shares; none issued — — Common stock, $0.01 par value, authorized 12,500,000 shares; issued 3,114,163 shares; 1,983,662 and 2,019,091 outstanding Additional paid-in capital Retained earnings 20,796,104 20,858,282 Less: treasury stock, 1,130,501 and 1,095,072 shares, at cost 13,432,092 Total TSR, Inc. Equity 12,498,022 12,713,029 Noncontrolling Interest Total Equity 12,519,292 12,755,194 Total Liabilities and Equity $
